Name: Council Regulation (EC) No 2165/2001 of 5 November 2001 opening and providing for the administration of a tariff quota for imports of soluble coffee covered by CN code 21011111
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff;  trade
 Date Published: nan

 Avis juridique important|32001R2165Council Regulation (EC) No 2165/2001 of 5 November 2001 opening and providing for the administration of a tariff quota for imports of soluble coffee covered by CN code 21011111 Official Journal L 292 , 09/11/2001 P. 0001 - 0002Council Regulation (EC) No 2165/2001of 5 November 2001opening and providing for the administration of a tariff quota for imports of soluble coffee covered by CN code 2101 11 11THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The diversity of soluble coffee available on the Community market has decreased significantly in recent years.(2) The best way of countering this trend is to open a zero-duty quota for a limited volume of soluble coffee.(3) The best way of ensuring optimal use of the tariff quota is to allocate it in the chronological order of the dates on which declarations of release for free circulation are accepted.(4) In order to ensure that the quota is administered efficiently, presentation of a certificate of origin should be required for imports of soluble coffee from Brazil, the main supplier and the main beneficiary of the quota.(5) Soluble coffee benefiting from the tariff quota must be marketed in the Community in compliance with the quality conditions established by Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts(1).(6) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2),HAS ADOPTED THIS REGULATION:Article 1From 1 January 2002, imports of soluble coffee covered by CN code 2101 11 11 originating in any country shall be eligible for a zero-duty tariff quota.Article 2The tariff quota shall be opened annually for an initial period of three years. Its volume shall be fixed as follows:- 10000 tonnes from 1 January 2002 to 31 December 2002,- 12000 tonnes from 1 January 2003 to 31 December 2003,- 14000 tonnes from 1 January 2004 to 31 December 2004.Article 3The tariff quota shall be divided into two parts, as follows:(a) a quota of 87,4 % of the annual volume, with the order number 09.2000, for imports originating in Brazil, and(b) a quota of 12,6 % of the annual volume, with the order number 09.2001, for imports originating in other third countries.Article 41. The origin of soluble coffee qualifying for the tariff quota shall be determined in accordance with the provisions in force in the Community.2. Qualification for the share of the tariff quota allocated to Brazil in accordance with Article 3 shall be subject to presentation of a certificate of origin meeting the conditions laid down in Article 47 of Commission Regulation (EEC) No 2454/93(3).Certificates of origin shall be accepted only if the products meet the criteria for determining origin set out in the provisions in force in the Community.Article 5The tariff quota shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 6This Regulation may be revised during the third year after the tariff quota is opened in order to adapt the volume of the quota to the needs of the Community market. If, however, this revision is not completed three months before the date of closure of the initial tariff quota, i.e. 31 December 2004, the quota shall be automatically extended for a further year for a volume of 14000 tonnes. Subsequently the tariff quota shall be extended regularly for one year at a time and for the same volume unless a revision is adopted not later than three months before the closure of the current quota.Article 7The measures necessary for the implementation of this Regulation, including the amendments and adjustments required by amendments to the Combined Nomenclature and the TARIC, shall be adopted in accordance with the procedure referred to in Article 8(2).Article 81. The Commission shall be assisted by the Customs Code Committee (hereinafter referred to as "the Committee") set up by Article 247a of Council Regulation (EEC) No 2913/92(4).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 9This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 November 2001.For the CouncilThe PresidentR. Miller(1) OJ L 66, 13.3.1999, p. 26.(2) OJ L 184, 17.7.1999, p. 23.(3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1602/2000 (OJ L 188, 26.7.2000, p. 1).(4) OJ L 302, 19.10.1992, p. 1.